Citation Nr: 1644016	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-01 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	A. Werner, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1977 to December 1981.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied a TDIU.  In November 2012, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied the claim on the merits.  In December 2015, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In June 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issue of the Veteran's entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In June 2008, the RO denied service connection for PTSD.  He was informed in 

writing of the adverse determination and his appellate rights in June 2008.  In June 2008, the Veteran submitted a notice of disagreement (NOD).  

2.  In June 2009, the RO issued a statement of the case (SOC) addressing the issue of service connection for PTSD to the Veteran.  He did not subsequently perfect a substantive appeal.  

3.  In July 2009 and August 2009, additional relevant original service personnel records were received.  

4.  PTSD has been shown to have originated during active service as a result of the Veteran's in-service sexual assault. 


CONCLUSIONS OF LAW

1.  The Veteran's claim of entitlement to service connection for PTSD will be reconsidered.  38 C.F.R. § 3.156(c) (2016).  

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reconsiders the Veteran's claim and grants service connection for PTSD.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


II.  Application to Reopen

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2016).  

In June 2008, the RO denied service connection for PTSD.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 2008.  In June 2008, the Veteran submitted a NOD.  In June 2009, the RO issued a SOC addressing the issue of service connection for PTSD to the Veteran.  He did not subsequently perfect a substantive appeal from the June 2008 rating decision.  

In July 2009 and August 2009, additional relevant service personnel records reflecting the Veteran's multiple in-service infractions and associated punishment were received.  The additional service documentation was not previously of record.  In December 2009, the Veteran sought to reopen his claim for service connection for PTSD.  

The provisions of 38 C.F.R. § 3.156(c) direct, in pertinent part, that:

  (c)  Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: 
  (i)  Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; 
  (ii)  Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and 
  (iii)  Declassified records that could not have been obtained because the records were classified when VA decided the claim.  

VA's receipt of additional relevant service personnel records following the June 2008 rating decision mandates that the Veteran's claim of entitlement to service connection for PTSD be reconsidered.  38 C.F.R. § 3.156(c).  


III.  Service Connection

The Veteran asserts that service connection for PTSD is warranted as he has been diagnosed with the claimed disability secondary to an in-service sexual assault.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2016); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed in-service stressor occurred.  A claim for PTSD based on allegations of in-service personal assault may be corroborated by evidence from sources other than the Veteran's service documentation.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f).  

Generally, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  In PTSD claims based on in-service physical or sexual assault, the Court has clarified that this general rule does not apply.  See YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  The Court has directed that when adjudicating a claim of service connection for PTSD based on assault, an opinion by a medical professional based on a post-service examination may be used to establish the occurrence of a stressor.  See also Menegassi v. Shinseki, 683 F.3d 1379, 1382   (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).  
In multiple written statements and at the hearings on appeal, the Veteran advanced that he was the victim of a 1981 in-service sexual assault committed by two fellow Marines at the French Creek Barracks, Camp Lejeune, North Carolina.  

A February 2009 VA mental health clinic treatment record states that the Veteran was diagnosed with PTSD secondary to military sexual trauma.  A December 2009 VA PTSD evaluation states that the Veteran reported having been forced to perform oral sex and then sodomized by two fellow servicemen in 1981 during active service.  The Veteran was again diagnosed with PTSD.  The VA psychologist found that the Veteran "currently exhibits symptoms of PTSD secondary to an incident of [military sexual trauma]."  

An October 2015 psychological evaluation from J. Atkinson, Jr., M.A., conveys that the Veteran presented a history of having been the victim of a sexual assault committed by two fellow Marines at the French Creek Barracks, Camp Lejeune, North Carolina.  The Veteran was diagnosed with "PTSD to include secondary psychotic major depressive disorder and polysubstance dependence which interact."  Mr. Atkinson commented that "there was escalation with drugs and drinking and other reactions took place while he was still in the service which further confirms that his PTSD symptoms are more than at least as likely to have a proximate cause of military sexual trauma."  

The Veteran has presented credible statements and testimony as to having been the victim of an in-service sexual assault.  He has been diagnosed with PTSD secondary to a sexual assault by both VA and private psychologists.  Given these facts and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  

REMAND

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities.  In light of the award above of service connection for PTSD, the AOJ should readjudicate the issue of the Veteran's entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


